These two appeals by the City were argued together and will be disposed of in one opinion. They are from orders fixing the tax assessment on premises 1327-29 *Page 209 
Chestnut Street for the years 1945 and 1946. The appeal at number 200 is from the order of Common Pleas No. 7 fixing the assessment for 1945. The appeal at number 121 is from the order of Common Pleas No. 1 fixing the assessment for 1946. The appellee moved to quash number 200 on the ground, inter alia, that after the court had fixed the amount of the assessment, the City refunded to the appellee the difference between the tax paid on the assessment made by the Board of Revision and the tax payable on the reduced assessment fixed by the court. We have reconsidered this motion in the light of the argument and now quash the appeal as moot. The assessment complained of at number 121 for 1946 is in the same amount as that fixed for 1945 by Common Pleas No. 7. The City's argument, as we understand it, is that the learned court below, without making a present valuation, merely adopted the value put upon the property for the preceding year by another court. We do not so understand the opinion filed in support of the court's order. The assessment made is distinctly stated by the court to be "The fair market value of the said property at the time of the said assessment . . ."
No. 200: appeal quashed.
No. 121: order affirmed.